IIowk, J.
In this case, it is conceded by counsel as well of the appellee as of appellants, that the same questions are presented herein for our decision, and in the same manner, as those which were fully considered and decided by this court, at the present term, in Kennedy v. State, for use, etc., ante, p. 236. Upon the authority of the case cited, and for the reasons there given, it must be held in this cause that the court below erred in. overruling appellants’ demurrer to the second paragraph of appellee’s' complaint herein.
The judgment is reversed, with costs, and the cause is remanded, with instructions to sustain the demurrer to the second paragraph of the com:* plaint, etc.